

115 S2355 IS: To designate the facility of the United States Postal Service located at 25 New Chardon Street Lobby in Boston, Massachusetts, as the “John Fitzgerald Kennedy Post Office”.
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2355IN THE SENATE OF THE UNITED STATESJanuary 30, 2018Ms. Warren (for herself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 25 New Chardon Street
			 Lobby in Boston, Massachusetts, as the John Fitzgerald Kennedy Post Office.
	
		1.John Fitzgerald Kennedy Post Office
 (a)DesignationThe facility of the United States Postal Service located at 25 New Chardon Street Lobby in Boston, Massachusetts, shall be known and designated as the John Fitzgerald Kennedy Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the John Fitzgerald Kennedy Post Office.